Per Curiam.
The evidence in the case establishes that the accident which caused plaintiff’s injuries was due to the negligent operation of the automobile by defendant Daniel E. Lester; that the latter operated the car with the consent of Daniel C. Lester, the owner, and that plaintiff was not guilty of contributory negligence. The verdict of the jury for defendants is against the weight of the credible evidence and should not be permitted to stand.
The judgment should be reversed and a new trial ordered, with costs to the appellants to abide the event.
Present — Martin, P. J., O’Malley, Townley, Glennon and Cohn, JJ.
Judgment unanimously reversed and a new trial ordered, with costs to the appellants to abide the event.